                   Case 1:20-mj-00176-RMM Document 1-1 Filed 09/05/20 Page 1 of 2




                                              STATEMENT OF FACTS

   In January 2020, the Metropolitan Police Department (MPD) began an investigation into a narcotics distribution
network involving a suspected narcotics distributor later identified as Joseph Lee STROY Jr. (DOB: August 26, 1980,
PDID: 530-751). During the course of the investigation, pursuant to two search warrants issued by magistrate judge’s
of the U.S. District Court for the District of Columbia, MPD officers placed a tracking device on STROY’s vehicle.
MPD officers conducted surveillance on STROY assisted by the use of the GPS tracking device. On several
occasions in March, 2020, your affiant observed STROY meeting with individuals for a short period of time in
manner consistent with persons engaging in a narcotics transaction. In particular, on March 3, 2020, using the GPS
tracking device on STROY’S vehicle, your affiant observed meeting with various individuals in short, hand-to-hand
transactions that, based on my training and experience were consistent with drug trafficking. Law enforcement
officers conducted a traffic stop on one of the individuals who met briefly with STROY that day. The individual
consented to a search of his vehicle, and officers recovered approximately four grams of suspected crack cocaine from
the vehicle.

   On September 4th, 2020, Officers with the Narcotics and Special Investigations Division’s (NSID) Violence
Reduction Unit (VRU) in conjunction with the Drug Enforcement Agency (DEA) executed a D.C. Superior Court
Search Warrant at STROY’s residence, a one-bedroom apartment located at 1200 Perry Street Northeast Apartment
#202, Washington, D.C. Defendant STROY was found in the living room with a female companion. Both STROY
and his female companion were placed under arrest.

   In searching the apartment, officers found substantial evidence of drug trafficking. In the living room, in ottomans,
officers found two firearms, a Braztech revolver containing five (5) rounds of .357 magnum with one (1) cartridge
bearing serial number YE300823 and a Taurus revolver containing five (5) rounds of .38 ammunition bearing serial
number QG93864. Both firearms appeared fully functional and capable of firing. Also found in the living room was
ammunition and a small amount of a white-rock substance that field tested positive for cocaine base.


   In the kitchen, approximately eight feet from the firearms found in the living room, officers twenty-four (24)
digital scales, a plastic bag containing approximately 22 grams of a white-rock substance that field tested positive for
cocaine base, a cooking pot with white residue, baking soda, bags commonly used to package narcotics, and razor
blades.


    Officers also recovered at least seven cell phones and $2,160 in U.S. currency as well as mail addressed to STROY
at the apartment being searched. In total, approximately 101 grams of white rock substance (including a portion that
was a powder substance) that field tested positive for cocaine base was recovered from the residence.


    The amount of crack cocaine recovered and the circumstances of its recovery, including the way it was packaged,
the presence of narcotics packaging, scales, manufacturing paraphernalia, the presence of firearms close in proximity
to the suspected narcotics, the currency recovered, and the prior surveillance of the STROY all indicate that the drugs
recovered were possessed with the intent to distribute as opposed to being for personal use. The recovery of the
loaded firearms close to the narcotics, narcotics paraphernalia, and currency indicates that the firearms were possessed
in furtherance of the drug trafficking offense, in particular to protect the value of the drugs and money possessed by
the defendant.
               Case 1:20-mj-00176-RMM Document 1-1 Filed 09/05/20 Page 2 of 2




Officer Mickey was present for the surveillance and search warrant described above.


                                            _______________________________________
                                            OFFICER SARAH MICKEY
                                            METROPOLITAN POLICE DEPARTMENT




       Attested to by the applicant in accordance with the requirements of Fed. R. Crim. P. 4.1 by
       telephone, this 5TH day of September, 2020.




                                                                     2020.09.05
                                                                     14:22:23 -04'00'
                                                   _______________________________
                                                   ROBIN MERIWEATHER,
                                                   U.S. MAGISTRATE JUDGE
